Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION 
Examiner’s Amendment
2.      An examiner’s amendment to the record appears below. 
 Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
3.	Applicant’s amendments filed 12/21/2020 to the paragraph [0046] of the specification and the drawings are accepted.
Claim Amendments
4.	The following claims have been amended upon agreement by applicant’s representative Sean Dean (Reg. No. 46,656) based on telephone interview conducted on January 27, 2021, amendments to claims 1-2, 4, 9, 11-12, 14, 16, and 20.  

In the claim: 	
1.	(Currently Amended)   A computer-implemented method for a seismic attribute analysis of a geobody executed by one or more processors, the method comprising:
receiving, though an interface, seismic volume data regarding the geobody;
generating, by one or more processors, an interpretation object by applying a multi-Z interpretation of edge-detected attributes at representative the representative intervals through the seismic volume data each including a data slice representing a different point in time for sampling seismic signals, the edge-detected attributes for a particular data slice representing edges detected for a particular point in time associated with the particular data slice, wherein the data slice[[s]] of each of the representative intervals through the seismic volume data are ordered based on a respective point in time associated with each data slice;
converting, by the one or more processors, Z-value surfaces to points at the each of the representative intervals through the seismic volume data based on the order of 
applying, by the one or more processors, a mathematical addition or subtraction to generate a body of points representing the geobody by replicating the points at successive intervals through the seismic volume data in the order of the data slices;
forming, by the one or more processors, a blended 3D property model of the geobody by combining the seismic volume data resampled into a three-dimensional (3D) cellular grid and the body of points representing the geobody upscaled into the 3D cellular grid; and

displaying, based on the blended 3D property model, by a  user interface, a representation of the 3D geobody that is delineated in the seismic volume to enhance the 3D geobody for guiding exploration for hydrocarbons. 
2.	(Currently Amended)   The method of claim 1, comprising:
before gridding the polygons, appending the polygons together at one or more of the representative intervals through the seismic volume data.
4.	(Currently Amended)    The method of claim 1, wherein the representative intervals through the seismic volume data include successive 3D time-slices.
9.	(Currently Amended)   The method of claim 1, wherein the exploration s well planning and property modeling.
11.	(Currently Amended)   One or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving, though an interface, seismic volume data regarding the geobody;
generating, by one or more processors, an interpretation object by applying a multi-Z interpretation of edge-detected attributes at representative intervals the representative intervals through the seismic volume data each including a data slice representing a different point in time for sampling seismic signals, the edge-detected attributes for a particular data slice the particular data slice, wherein the data slice[[s]] of each of the representative intervals through the seismic volume data are ordered based on a respective point in time associated with each data slice;
converting, by the one or more processors, Z-value surfaces to points at the each of the representative intervals through the seismic volume data based on the order of 
applying, by the one or more processors, a mathematical addition or subtraction to generate a body of points representing the geobody by replicating the points at successive intervals through the seismic volume data in the order of the data slices;
forming, by the one or more processors, a blended 3D property model of the geobody by combining the seismic volume data resampled into a three-dimensional (3D) cellular grid and the body of points representing the geobody upscaled into the 3D cellular grid; and

displaying, based on the blended 3D property model, by a  user interface, a representation of the 3D geobody that is delineated in the seismic volume to enhance the 3D geobody for guiding exploration for hydrocarbons.

12.	(Currently Amended)   The one or more non-transitory computer-readable storage media of claim 11, wherein the operations further comprise:
before gridding the polygons, appending the polygons together at one or more of the representative intervals through the seismic volume data.
14.	(Currently Amended)   The one or more non-transitory computer-readable storage media of claim 11, wherein the representative intervals through the seismic volume data include successive 3D time-slices.
16.	(Currently Amended)   A system, comprising:
an interface for receiving data, sending data, or both receiving and sending data;
one or more processors; and
 computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving, though an interface, seismic volume data regarding the geobody;
generating, by one or more processors, an interpretation object by applying a multi-Z interpretation of edge-detected attributes at representative intervals the representative intervals through the seismic volume data each including a data slice representing a different point in time for sampling seismic signals, the edge-detected attributes for a particular data slice representing edges detected for a particular point in time associated with the particular data slice, wherein the data slice[[s]] of each of the representative intervals through the seismic volume data are ordered based on a respective point in time associated with each data slice;
converting, by the one or more processors, Z-value surfaces to points at the each of the representative intervals through the seismic volume data based on the order of 
applying, by the one or more processors, a mathematical addition or subtraction to generate a body of points representing the geobody by replicating the points at successive intervals through the seismic volume data in the order of the data slices;
forming, by the one or more processors, a blended 3D property model of the geobody by combining the seismic volume data resampled into a three-dimensional (3D) cellular grid and the body of points representing the geobody upscaled into the 3D cellular grid; and

displaying, based on the blended 3D property model, by a  user interface, a representation of the 3D geobody that is delineated in the seismic volume to enhance the 3D geobody for guiding exploration for hydrocarbons.
20.	(Currently Amended)   The system of claim 16, wherein the exploration s well planning and property modeling.

The Examiner’s amendment has been made in order to place the application in
a condition for allowance. 
Allowable Subject Matter 
5.	Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance:
A.  	The 101 subject matter: The claims are analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claims are directed to a judicial exception. The claim amendments recite additional elements that integrate the claim into a practical application. Thus the claims are eligible.
B. 	The prior art of record Salman (US 2016/0104317) discloses receiving geobody seismic volume data, generating an interpretation object detected attributes through seismic volume data, converting Z-value surfaces to each point interval by a mess as octree cells (gridding polygons), applying octree-based technique including inserting points into octree cells and computing a dual cell structure of the octree through a recursive octree walk, e.g. an octree (3D) is used to reconstruct a polygonal model, and displaying a model based results for exploration, planning, operation of a well.
	In addition, the prior art of record Neave (US 2014/0140580) discloses a system and method for reproducible extracting consistent horizontal from seismic images.	
further search and found the below references have the same concept of analyzing seismic volume data for surveying, or managing operation of drilling of subterranean well.

	Posamentier et al (US 2012/0197532) teaches extracted from multiple offset
stacks and/or angle stacks, a sets of geologic features corresponding to the different offset stacks and/or angle stacks may be compared to determine discrepancies and/or similarities.
            Aarre (US 2014/0188392) discloses providing seismic data values for a subsurface region, a seismic surface may be processed to generate an attribute surface, attribute analysis may include assessment of various parameters and normalizing seismic attribute. 
           Further, one of ordinary skill in the art would have no reasonable motivation to modify Salman, Bounaim et al, Posamentier, Aarre, and Neave toward this end because there is no teaching of a benefit for such this limitation “applying a multi-Z interpretation of edge-detected attributes at representative intervals through the seismic volume data which including different points in time for sampling seismic signals, the edge-detected attributes for a particular data slice representing edges detected for a particular point in time associated with the particular data slice, wherein data slices of each of the representative intervals through the seismic volume data are ordered based on a respective point in time associated with each data slice; converting Z-value surfaces to points at each of the representative intervals through the seismic volume data based on 
Thus, in combination with the other limitations of the claims, is not found to be anticipated by or obvious in view of the prior arts as mentioned above.
Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons. 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571)272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/LYNDA DINH/Examiner, Art Unit 2865

/Gregory J Toatley Jr/Supervisory Patent Examiner, Art Unit 2800